
	
		I
		111th CONGRESS
		1st Session
		H. R. 2385
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mrs. Christensen (for
			 herself, Ms. Bordallo,
			 Mr. Faleomavaega,
			 Mr. Pierluisi, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Secretary of Energy to assemble a team of
		  technical, policy, and financial experts to address the energy needs of the
		  insular areas of the United States and the Freely Associated States through the
		  development of action plans aimed at reducing reliance on imported fossil fuels
		  and increasing use of indigenous clean-energy resources, and for other
		  purposes.
	
	
		1.Affiliated island energy
			 independence team
			(a)DefinitionsIn
			 this section:
				(1)Affiliated
			 islandThe term affiliated island means—
					(A)the Commonwealth
			 of Puerto Rico;
					(B)Guam;
					(C)American
			 Samoa;
					(D)the Commonwealth
			 of the Northern Mariana Islands;
					(E)the Federated
			 States of Micronesia;
					(F)the Republic of
			 the Marshall Islands;
					(G)the Republic of
			 Palau; and
					(H)the United States
			 Virgin Islands.
					(2)SecretaryThe
			 term Secretary means the Secretary of Energy (acting through the
			 Assistant Secretary of Energy Efficiency and Renewable Energy), in consultation
			 with the Secretary of the Interior and the Secretary of State.
				(3)TeamThe
			 term team means the team established by the Secretary under
			 subsection (b).
				(b)EstablishmentAs
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall assemble a team of technical, policy, and financial experts to address
			 the energy needs of each affiliated island—
				(1)to reduce the
			 reliance and expenditure of each affiliated island on imported fossil
			 fuels;
				(2)to increase the
			 use by each affiliated island of indigenous, nonfossil fuel energy
			 sources;
				(3)to improve the
			 performance of the energy infrastructure of the affiliated island through
			 projects—
					(A)to improve the
			 energy efficiency of power generation, transmission, and distribution;
			 and
					(B)to increase
			 consumer energy efficiency;
					(4)to improve the
			 performance of the energy infrastructure of each affiliated island through
			 enhanced planning, education, and training;
				(5)to adopt
			 research-based and public-private partnership-based approaches as
			 appropriate;
				(6)to stimulate
			 economic development and job creation; and
				(7)to enhance the
			 engagement by the Federal Government in international efforts to address island
			 energy needs.
				(c)Duties of
			 team
				(1)Energy Action
			 Plans
					(A)In
			 generalIn accordance with subparagraph (B), the team shall
			 provide technical, programmatic, and financial assistance to each utility of
			 each affiliated island, and the government of each affiliated island, as
			 appropriate, to develop and implement an energy Action Plan for each affiliated
			 island to reduce the reliance of each affiliated island on imported fossil
			 fuels through increased efficiency and use of indigenous clean-energy
			 resources.
					(B)RequirementsEach
			 Action Plan described in subparagraph (A) for each affiliated island shall
			 require and provide for—
						(i)the
			 conduct of 1 or more studies to assess opportunities to reduce fossil fuel use
			 through—
							(I)the improvement of
			 the energy efficiency of the affiliated island; and
							(II)the increased use
			 by the affiliated island of indigenous clean-energy resources;
							(ii)the
			 identification and implementation of the most cost-effective strategies and
			 projects to reduce the dependence of the affiliated island on fossil
			 fuels;
						(iii)the promotion of
			 education and training activities to improve the capacity of the local
			 utilities of the affiliated island, and the government of the affiliated
			 island, as appropriate, to plan for, maintain, and operate the energy
			 infrastructure of the affiliated island through the use of local or regional
			 institutions, as appropriate;
						(iv)the
			 coordination of the activities described in clause (iii) to leverage the
			 expertise and resources of international entities, the Department of Energy,
			 the Department of the Interior, and the regional utilities of the affiliated
			 island;
						(v)the
			 identification, and development, as appropriate, of research-based and
			 private-public, partnership approaches to implement the Action Plan; and
						(vi)any
			 other component that the Secretary determines to be necessary to reduce
			 successfully the use by each affiliated island of fossil fuels.
						(2)Reports to
			 SecretaryNot later than 1 year after the date on which the
			 Secretary establishes the team and biannually thereafter, the team shall submit
			 to the Secretary a report that contains a description of the progress of each
			 affiliated island in—
					(A)implementing the
			 Action Plan of the affiliated island developed under paragraph (1)(A);
			 and
					(B)reducing the
			 reliance of the affiliated island on fossil fuels.
					(d)Use of regional
			 utility organizationsTo provide expertise to affiliated islands
			 to assist the affiliated islands in meeting the purposes of this section, the
			 Secretary shall consider—
				(1)including regional
			 utility organizations in the establishment of the team; and
				(2)providing
			 assistance through regional utility organizations.
				(e)Annual reports
			 to CongressNot later than 30
			 days after the date on which the Secretary receives a report submitted by the
			 team under subsection (c)(2), the Secretary shall submit to the appropriate
			 committees of Congress a report that contains a summary of the report of the
			 team.
			(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
			
